NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.
In the Supreme Court of Georgia



                                                   Decided: October 4, 2022


 S22Y1157, S22Y1158. IN THE MATTER OF FRANKLIN DAVID
                         MCCREA.

        PER CURIAM.

        These disciplinary matters are before the Court on a

consolidated report and recommendation by Special Master Jack

Jeffrey Helms, Jr., addressing two formal complaints and

recommending that the Court disbar Franklin David McCrea (State

Bar No. 486850) for his violations of multiple provisions of the

Georgia Rules of Professional Conduct (“GRPC”), see Bar Rule 4-102

(d), in connection with two client matters. For the reasons set forth

below, we agree with the Special Master and order McCrea’s

disbarment.
      McCrea was admitted to the State Bar in 19921 and has no

prior disciplinary history. The record reflects that after the State

Bar filed its two complaints, which were docketed as State

Disciplinary Board Docket (“SDBD”) Nos. 7322 and 7448, McCrea

participated in the disciplinary proceedings initially, but for the past

17 months, it appears that he has ignored the proceedings.

Specifically, in connection with SDBD No. 7322, he failed to respond

to the notice of investigation, and although he acknowledged service

of the formal complaint, he failed to file a timely answer.                 In

response to the State Bar’s motion for default, however, he admitted

he had no defense to the allegations. In connection with SDBD 7448,

McCrea filed an inadequate response to the notice of investigation2



      1 On July 29, 2022, this Court entered an order suspending McCrea for
his non-compliance with the requirements for continuing legal education.
      2 This Court first suspended McCrea in March 2020 after he failed to
adequately respond to the notice of investigation underlying SDBD 7448, but
the Court reinstated McCrea at the State Bar’s request after it determined that
his belated response was adequate. See Case No. S20Y0902 (Mar. 3, 2020, and
Aug. 3, 2020). Around this same time, it appears, from a review of the dockets
of this Court and the Court of Appeals, that McCrea was a defendant in a
criminal case, see McCrea v. State, Case No. A20I0203 (Apr. 15, 2020), cert.
denied, Case No. S20C1232 (Dec. 21, 2020). There is no information about any
criminal proceeding in the record of these disciplinary matters.

                                      2
and, after being personally served with the formal complaint in April

2021, filed an untimely answer to the formal complaint in August

2021, in which he admitted most of the facts and all of the rules

violations alleged.   In March 2022, the State Bar moved for

judgment on the pleadings, and McCrea failed to respond. In his

response to the Bar’s motion for default in SDBD 7322 and in his

untimely answer in SDBD 7448, McCrea sought an opportunity to

present mitigating evidence, but he ultimately failed to respond to

the Special Master’s and the Bar’s counsel’s lengthy efforts to set up

a hearing. Ultimately, the Special Master granted the motion for

default and the motion for judgment on the pleadings.

     Based on McCrea’s admissions and his default, the following

facts appear. In connection with SDBD 7322, McCrea represented

a client in 2018 in a federal criminal matter in which the client

entered a guilty plea.    The client retained appellate counsel to

pursue post-conviction remedies, and appellate counsel contacted

McCrea in late November 2018, asking that McCrea provide him

with the client’s complete file. McCrea never provided the client’s

                                  3
file to appellate counsel, and the client’s appeal was ultimately

dismissed. In connection with SDBD 7448, McCrea was retained to

represent a client in obtaining an uncontested divorce and was paid

a flat fee of $950, but he failed to respond to inquiries from his client

regarding the status of the case. In late November 2018, McCrea

sent his client an email, stating that he would call later that

afternoon and that the divorce would be final by January 2019 at

the latest. However, the divorce was never finalized by McCrea, and

the client retained another attorney to finalize the divorce.

     The Special Master determined, and we agree, that by this

conduct McCrea violated GRPC 1.2 (a) (lawyer shall abide by client’s

decisions concerning the objectives of representation and shall

consult with client as to the means by which they are to be pursued);

1.3 (lawyer shall act with reasonable diligence and promptness in

representing a client and shall not willfully abandon or disregard a

legal matter entrusted to him); 1.4 (a) (3) (lawyer shall keep client

reasonably informed about the status of the matter); 1.4 (a) (4)

(lawyer shall promptly comply with reasonable requests for

                                   4
information); 1.16 (d) (upon termination of representation, lawyer

shall take reasonable steps to protect a client’s interests, including

surrendering papers); and 9.3 (during investigation of a grievance

against him, lawyer shall respond to disciplinary authorities in

accordance with State Bar Rules). The maximum sanction for a

violation of GRPC 1.2 (a) and 1.3 is disbarment, and the maximum

sanction for a violation of the remaining rules is a public reprimand.

     In his consolidated report and recommendation, the Special

Master correctly noted that while the primary purpose of a

disciplinary action is to protect the public from attorneys who are

not qualified to practice law due to incompetence or unprofessional

conduct, see In the Matter of Blitch, 288 Ga. 690, 692 (706 SE2d 461)

(2011), this Court is also concerned with the public’s confidence in

the profession, see id. The Special Master considered the ABA

Standards for Imposing Lawyer Sanctions (1992), see In the Matter

of Morse, 266 Ga. 652, 653 (470 SE2d 232) (1996); determined that

the following aggravating circumstances were present: multiple

offenses and substantial experience in the practice of law, see ABA

                                  5
Standard 9.22 (d), (i); and found that McCrea’s lack of prior

disciplinary record was the sole mitigating factor, see ABA Standard

9.32 (a). The Special Master further noted that McCrea was given

the opportunity to present evidence of mitigating circumstances at

a hearing but rightly concluded that McCrea waived that

opportunity by failing to respond to the Special Master’s and the

State Bar’s efforts to set up such a hearing. The Special Master

concluded that disbarment was the appropriate sanction for an

attorney who abandons his client and fails to respond to disciplinary

authorities. Neither McCrea nor the State Bar sought review by the

Review Panel, and McCrea failed to file exceptions to the Special

Master’s report.

     Having reviewed the record, we agree that disbarment is the

appropriate sanction and that disbarment is consistent with prior

cases in which an attorney has, indisputably, violated provisions of

the GRPC that carry disbarment as a sanction and has failed to

participate fully in the disciplinary process. See In the Matter of

Bell, 313 Ga. 615 (872 SE2d 290) (2022) (disbarring attorney for

                                 6
violating GRPC 1.2 (a) and 1.3, as well as other rules, where

attorney did not respond to Bar’s motion for partial summary

judgment and filed untimely and inadequate exceptions to Special

Master’s report and recommendation); In the Matter of Powell, 310

Ga. 859, 860 (854 SE2d 731) (2021) (disbarring attorney for

abandoning single client and failing to respond to disciplinary

authorities for over two years). Accordingly, it is hereby ordered

that the name of David Franklin McCrea be removed from the rolls

of persons authorized to practice law in the State of Georgia.

McCrea is reminded of his duties pursuant to Bar Rule 4-219 (b).

     Disbarred. All the Justices concur.




                                 7